DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections and Interpretations 
Regarding Claims 6 and 24, the phrase “in the form of” is understood as equivalent to “in a form of “, or  “in form of”. . Correction is recommended, but optional.
Regarding Claims 19 and 25-36, the phrases “the [further] step[s] of” are understood as equivalent to “[a] [further] step[s] of”. Correction is optional.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, there is insufficient antecedent basis for “said subsequent bag”.
Regarding Claims 3 and 21, there is insufficient antecedent basis for “said mouth portion”.
Regarding Claims 8 and 26, there is insufficient antecedent basis for:  “their respective top edges”, “said first side edge”, ”said second side edge”, “said bottom edges”.
Regarding Claims 2-36, they are also rejected as dependents of a rejected parent claim (see above).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claims 1 and 19: Similar  to the statement regarding Allowable Subject Matter in a parent application 14/542,915 (Notice of Allowability dated 07/05/2018), the prior art of record fails to teach an apparatus (or method of using said apparatus) having all limitations as claimed and particularly comprising (or using) an adhesion knife having a single non-linear elongated cutting edge penetrating said bag pack providing a single non-linear elongated knife cut, said single knife cut extending through each of the bags in the bag pack in such a way that first and second ends and first and second non-linear edges are created, adhering adjacent bag blanks together  along the first and second non-linear edges and providing self-opening features permitting self-opening of a first bag when pulled, as a consequence of the first and second non-linear edges of a front wall of a subsequent bag, adhered to the first and second non-linear edges of a rear wall of the front (pulled onto) bag.
In order to underline the contrast, and to illustrate the distinction with the prior art, the inventive apparatus provides a single non-linear cut 190 (e.g. S-shaped, Z-shaped, or J-shaped, as illustrated in Figs. 18-20), which would be different than a modification tentatively considered of US Pub 2005/0139508 by Su (“Su") in view of US Pub 2006/0078233 issued to Winiecki  (referred to as “Winiecki” herein) and US Pub 2005/0087542 by Bazbaz, in further view of US Pat 6,171,226 by DeMatteis (“DeMatteis”). Regarding DeMatteis, it only shows pre-weakened slit apertures (e.g. 306 in Figs. 13-14 of DeMatteis, used for hanging the bag pack and not possessing all structural and functional limitations as recited). As persuasively argued by the Applicant in the 06/12/2018 Remarks filed on the parent application US 14/542915 (Page 18, 1st and 2nd Paras), understood to extend in a similar fashion to a non-linear adhesion knife, the inventive arrangement/orientation of the cutting edge is understood to provide both superior self-opening functionality than Su’s hot-pin 165, and eliminate the risk of rupturing pre-weakened slit aperture 306 if modified as suggested by DeMatteis. Similar consideration would apply if a modification in view of US Pat 6,446,810 by Huang et al (“Huang”) were to be contemplated.
Since the prior art (e.g. Su, DeMatteis, Huang) teaches apparatuses that lack said features (for example teaching adhesion knives of different configurations, e.g. providing multiple knife cuts, or having a multi-segmented zig-zag shape, etc.), the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/            Primary Examiner, Art Unit 3731